          Case 5:17-cv-02724-JFL Document 105 Filed 06/26/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  BRITAX CHILD SAFETY, INC.,                     )
                                                 )
                          Plaintiff,             )
                                                 )         Civil Action No. 5-17-cv-02724
  v.
                                                 )
  NUNA INTERNATIONAL B.V. and                    )
  NUNA BABY ESSENTIALS, INC.,                    )
                                                 )
                          Defendants.            )

        UNOPPOSED MOTION TO FILE UNREDACTED REPLY IN SUPPORT OF
       PLAINTIFF BRITAX CHILD SAFETY, INC.’S MOTION TO STRIKE EXPERT
                     WITNESS DISCLOSURES UNDER SEAL

        Pursuant to Local Civil Rule 5.1.5, Your Honor’s Policies and Procedures, and the

Stipulated Protective Order in this case (Dkt. No. 66), Plaintiff Britax Child Safety, Inc.

(“Plaintiff” or “Britax”) respectfully moves this Court for an order granting leave for Plaintiff’s

Reply Brief in Support of its Motion to Strike Expert Witness Disclosures to be filed under seal.

Defendants Nuna International B.V. and Nuna Baby Essentials, Inc. (“Defendants” or “Nuna”)

do not oppose this motion. The following table identifies each document (or portion thereof) that

is sought to be sealed:

                   Document                                  Page(s) Sought to be Sealed
Reply in Support of Plaintiff Britax Child           5
Safety, Inc.’s Motion to Strike Expert Witness
Disclosures

        In support of this Motion, Britax submits herewith the accompanying Memorandum in

Support of Plaintiff Britax Child Safety, Inc.’s Motion for Leave, Certificate of Concurrence, and

Redacted Version of Plaintiff’s Reply in Support of Motion to Strike Expert Witness

Disclosures.

                                                 1
        Case 5:17-cv-02724-JFL Document 105 Filed 06/26/20 Page 2 of 4




Dated: June 26, 2020          Respectfully submitted,

                                     /s/ Kasey E. Koballa

                                     KILPATRICK TOWNSEND & STOCKTON LLP

                                     Chris W. Haaf (PA Bar No. 307481)
                                     N. Dean Powell, Jr.
                                     Jonathan E. Harris
                                     1001 West Fourth Street
                                     Winston-Salem, NC 27101
                                     Telephone: (336) 607-7300
                                     Facsimile: (336) 607-7500
                                     chaaf@kilpatricktownsend.com
                                     dpowell@kilpatricktownsend.com
                                     jeharris@kilpatricktownsend.com

                                     Kasey E. Koballa
                                     4208 Six Forks Road, Suite 1400
                                     Raleigh, NC 27609
                                     Telephone: (202) 639-4713
                                     Facsimile: (202) 508-5858
                                     kkoballa@kilpatricktownsend.com

                                     Steven D. Moore
                                     Two Embarcadero Center, Eighth Floor
                                     San Francisco, CA 94111
                                     Telephone: (415) 576-0200
                                     Facsimile: (415) 576-0300
                                     smoore@kilpatricktownsend.com


                                     MYERS, BRIER & KELLY, LLP

                                     Daniel T. Brier (PA ID 53248)
                                     Suzanne P. Conaboy (PA ID 314036)
                                     425 Spruce Street, Suite 200
                                     Scranton, PA 18503
                                     Telephone: (570) 342-6100
                                     dbrier@mbklaw.com
                                     sscanlon@mbklaw.com




                                        2
         Case 5:17-cv-02724-JFL Document 105 Filed 06/26/20 Page 3 of 4




                         CERTIFICATE OF CONCURRENCE

       I, Kasey E. Koballa, certify that I requested Defendants’ concurrence in Unopposed

Motion to File Unredacted Reply in Support of Plaintiff Britax Child Safety, Inc.’s Motion to

Strike Expert Witness Disclosures Under Seal, and Defendants do not oppose this motion.


                                           /s/ Kasey E. Koballa
                                           Kasey E. Koballa
         Case 5:17-cv-02724-JFL Document 105 Filed 06/26/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that June 26, 2020, a true and correct copy of the foregoing

UNOPPOSED MOTION TO FILE UNREDACTED REPLY IN SUPPORT OF

PLAINTIFF BRITAX CHILD SAFETY, INC.’S MOTION TO STRIKE EXPERT

WITNESS DISCLOSURES UNDER SEAL was electronically filed with the Clerk of Court

using the CM/ECF system, which will automatically send email notification of the filing to

counsel of record.


                                           /s/ Kasey E. Koballa
                                           Kasey E. Koballa
